 8:19-cv-00538-RGK-PRSE Doc # 24 Filed: 07/23/20 Page 1 of 2 - Page ID # 401




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ERIC M. ROBINSON,

                   Plaintiff,                             8:19CV538

      vs.
                                              MEMORANDUM AND ORDER
MARK WEBER, Counsel for Discipline,
Official capacity; and JOHN STEELE,
Asst. Counsel For Discipline, Official
capacity;

                   Defendants.


       This matter is before the court on Plaintiff’s motion for reconsideration
(filing 23) asking the court to vacate the June 30, 2020 Memorandum and Order
and Judgment dismissing this case without prejudice. The court has already
vacated the earlier dismissal and reinstated this case on the pro se docket. (Filing
22.)

      IT IS THEREFORE ORDERED that:

      1.    Plaintiff’s motion for reconsideration (filing 23) is denied as moot.

       2.   Plaintiff is advised that he has until August 10, 2020 to either file a
new request for leave to proceed in forma pauperis or pay the court’s $400.00
filing and administrative fees in accordance with the court’s July 9, 2020
Memorandum and Order (filing 22).
8:19-cv-00538-RGK-PRSE Doc # 24 Filed: 07/23/20 Page 2 of 2 - Page ID # 402




    Dated this 23rd day of July, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
